SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the District of Vermont, and was submitted by plaintiff pro se and by counsel for defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Sessions’s Order dated September 15, 2000.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.